C’NIELL, J.
(dissenting). Without expressing an opinion on the question whether relator is entitled to the relief prayed for, which question is not considered in the foregoing opinion, I respectfully dissent from the ruling dismissing relator’s petition. The rule to show cause why the writ of certiorari should not issue was issued, not by one of the justices, but by the court itself, which, in my opinion, foreclosed the question of compliance with the court’s rules. The rule to show cause was duly served, which gave all the notice that the respondents were entitled to.